Citation Nr: 1437156	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-00 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an earlier effective date than September 8, 2003 for a 60 percent disability rating (evaluation) for tinea pedis of both feet, tinea cruris, and bilateral onychomycosis of the toenails (hereinafter "foot-skin and toenail disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1978 to February 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision, and subsequent readjudications in October 2006 and June 2009, by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

This matter has been before the Board on two previous occasions.  In October 2009, the Board remanded the matter for procedural development, which was completed with the issuance of the December 2010 Statement of the Case.  In October 2012, the Board remanded the matter a second time to afford the Veteran a hearing.

In April 2014, the Veteran presented testimony relevant to the appeal at a Board hearing held before the undersigned Veterans Law Judge in Milwaukee, Wisconsin (a Travel Board hearing).  A copy of the hearing transcript has been associated with the electronic file on the "Virtual VA" system.  The hearing ordered by the October 2012 Board remand was scheduled and held, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 

FINDINGS OF FACT

1.  VA treatment records constitute an informal claim for an increased disability rating for the service-connected foot-skin and toenail disability on September 8, 2003.

2.  There were no communications received prior to September 8 2003 that could be construed as a formal or informal claim for an increased disability rating for the service-connected foot-skin and toenail disability.  


CONCLUSION OF LAW

The criteria for an earlier effective date prior to September 8, 2003, for the 60 percent disability rating for tinea pedis of both feet, tinea cruris, and bilateral onychomycosis of the toenails have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's current appeal is for an earlier effective date for the assignment of the 60 percent disability rating for the service-connected foot skin and toenail disability.  Earlier effective date issues are generally considered to be "downstream" issues.  See 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).

With regard to the appeal for an earlier effective date, the Board finds that no VCAA notice is necessary because the earlier effective date issue depends exclusively on documents which are already contained in the Veteran's record, and the undisputed facts of the case, namely, the date of receipt of the claim for an increased disability rating.  In this case, the earliest possible effective date has been granted, that is, the date of receipt of the informal increased rating claim on September 8, 2003.  See 38 C.F.R. § 3.157(a), (b)(1) (2013); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency).  No additional development could alter the evidentiary or procedural posture of this case.  The United States Court of Appeals for Veterans Claims (Court) has held that an appellant claiming entitlement to an earlier effective date is not prejudiced by the failure to provide him with VCAA notice of the laws and regulations governing effective dates if, based on the undisputed facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  In the absence of potential additional evidence, no notice is necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice is not required where there is no reasonable possibility that additional development will aid the claimant).

VA satisfied any duty to assist the Veteran in the development of the appeal.  As will be explained below, the law, and not the facts, is dispositive of the effective date in this case; therefore, the duty to assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also VAOPGCPREC 5-2004.  The notice and duty to assist provisions have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).

Earlier Effective Date for Foot-Skin and Toenail Disability

The Veteran asserts that the RO should have assigned an earlier effective date than September 8, 2003 for an increased disability rating of 60 percent for the service-connected foot-skin and toenail disability.  Specifically, the Veteran contends that the effective date should be established at a date consistent with when the foot-skin and toenail disability began to worsen.  See April 2014 Board hearing at 5-8. 

The Court has held, and VA's General Counsel has interpreted, the laws and regulations pertaining to the effective date for an increased rating for disability compensation as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the increased rating claim, the increase is effective the date of the claim.  If the increase occurred after the date of the increased rating claim, the effective date is the date of increase.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400(o)(1)(2); Harper v. Brown, 10 Vet. App. 125 (1997); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (holding that, in order to obtain an increased disability rating earlier than the date of the claim for increase, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim for increase); VAOPGCPREC 12-98.

Determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013).  An informal claim is any communication or action indicating an intent to apply for one or more benefits. 38 C.F.R. § 3.155(a) (2013).  Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement; however, there must first be a prior allowance or disallowance of a claim before this informal claim provision applies. 

The Court has held that the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim.  If the evidence showed that the increase occurred earlier than one year prior to the date of the increased rating claim, then, under the analysis in Gaston, 605 F.3d at 984, the effective date is no earlier than the date of the increased rating claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) explained that the legislative intent in enacting 38 U.S.C.A. § 5110(b) was to allow for a grace period of up to one year for the Veteran to file the claim once he or she was aware of the increase in disability.  Id. The Federal Circuit held that, "consistent with the plain language of the statute and this legislative history, the only reasonable construction of 38 U.S.C. § 5110(b)(2) is that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."

On review of all the evidence, lay and medical, the Board finds that the VA treatment record dated September 8, 2003 constituted an informal claim for an increased disability rating for the service-connected foot-skin and toenail disability.  An informal claim was created when the Veteran sought treatment for worsening symptoms of the service-connected foot-skin and toenail disability on September 8, 2003.  See 38 C.F.R. § 3.157(a), (b)(1).  A formal claim for an increased disability rating for the service-connected foot-skin and toenail disability was submitted on March 4, 2004.  See 38 C.F.R. § 3.1.

The Board next finds that there were no communications received prior to September 8, 2003 that could be construed as a formal or informal claim for an increased disability rating for the service-connected foot-skin and toenail disability.  In a September 2005 VA Form 21-4142, the Veteran indicated that he was treated for dermatological conditions at the VA medical facility in Milwaukee beginning in November 2000.  During the April 2014 Board hearing, the Veteran testified that all treatment for the foot-skin and toenail disability was received at the VA medical facility in Milwaukee.  The evidence includes VA treatment records from the VA medical facility in Milwaukee dating back to January 2000.  The first instance of any complaint or treatment for worsening of the foot-skin and toenail disability in the VA treatment records dating back to November 2011 is September 8, 2003, which is also the date of receipt of the informal claim for an increased disability rating and the currently assigned effective date for the increased disability rating of 60 percent.

The VA treatment records include a September 12, 2003 record wherein the Veteran reported a history of worsening of the foot-skin and toenail disability beginning in January 2001.  In addition, the Veteran testified at the April 2014 Board hearing that a flare-up of the foot-skin and toenail disability began in 2001.  See April 2014 Board hearing transcript at 5.  The Board finds the Veteran's reported history to be credible; however, this reported history serves to establish that the increase in the severity of the service-connected foot-skin and toenail disability began earlier than one year prior to the date of the informal claim for increase on September 8, 2003.  As a result, the Veteran's reported history supports an effective date no earlier than the date of (informal) increased rating claim, which is September 8, 2003.  See 38 U.S.C.A. § 5110(b); Gaston, 605 F.3d at 984. 

Thus, after consideration of all the evidence, the Board finds that the proper effective date for the 60 percent disability rating for the service-connected foot-skin and toenail disability is September 8, 2003 - the date of creation of the informal claim for an increased disability rating as evidenced by the VA treatment record.  See 38 C.F.R. § 3.157(b)(1).  Based on this finding, the appeal for an earlier effective date than September 8, 2003 for the 60 percent disability rating for the foot-skin and toenail disability must be denied.  See 38 U.S.C.A. § 5110(a); 

38 C.F.R. § 3.400.  In cases such as this, where the law is dispositive and the case turns on undisputed facts, the claim should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An earlier effective date prior to September 8, 2003 for the 60 percent disability rating for tinea pedis of both feet, tinea cruris, and bilateral onychomycosis of the toenails is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


